             Case 2:19-cr-00259-JCC Document 56-2 Filed 02/03/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10    UNITED STATES OF AMERICA,                         No. CR19-259-JCC
11                            Plaintiff,
12                       v.                             [PROPOSED]
13
      RYAN S. HERNANDEZ,                                FINAL ORDER OF FORFEITURE
14
                              Defendant.
15
16
17
18          THIS MATTER comes before the Court on the United States’ Motion for Entry of
19 a Final Order of Forfeiture (“Motion”) for the following property:
20          1.      One Seagate external hard drive, serial no. Z84112WS;
21          2.      One Apple Macbook, serial no. C02MN8TDFD57;
22          3.      Nintendo Switch console, serial no. XAW10001300634;
23          4.      Nintendo Switch console, serial no. XAW10021377616;
24          5.      IS-Nitro-Emulator, serial no. 08050639; and,
25          6.      NDEV wireless device, serial no. NMA20089065.
26
27 ///
28

     Final Order of Forfeiture - 1                                   UNITED STATES ATTORNEY
                                                                    700 STEWART STREET, SUITE 5220
     United States v. Ryan S. Hernandez, CR19-259-JCC                 SEATTLE, WASHINGTON 98101
                                                                            (206) 553-7970
                Case 2:19-cr-00259-JCC Document 56-2 Filed 02/03/21 Page 2 of 3




 1          The Court, having reviewed the United States’ Motion, as well as the other
 2 pleadings and papers filed in this matter, hereby FINDS entry of a Final Order of
 3 Forfeiture is appropriate because:
 4                 On November 23, 2020, the Court entered a Preliminary Order of
 5                  Forfeiture finding the above-identified electronics forfeitable pursuant to
 6                  18 U.S.C. § 1030(i) and forfeiting the Defendants’ interests in them (Dkt.
 7                  No. 39);
 8                 Thereafter, the United States published notice of the pending forfeitures as
 9                  required by 21 U.S.C. § 853(n)(1) and Federal Rule of Criminal Procedure
10                  32.2(b)(6)(C) (Dkt. No. 51) and provided direct notice to potential
11                  claimants as required by Fed. R. Crim. P. 32.2(b)(6)(A) (see Declaration of
12                  AUSA Michelle Jensen in Support of Motion for Entry of a Final Order of
13                  Forfeiture, ¶ 2, Exs. A – E); and,
14                 The time for filing third-party claims has expired, and none were filed.
15
16          NOW, THEREFORE, THE COURT ORDERS:
17          1.      No right, title, or interest in the above-identified electronics exists in any
18 party other than the United States;
19          2.      The electronics are fully and finally condemned and forfeited, in its
20 entirety, to the United States; and,
21
22
23 ///
24
25
26 ///
27
28

     Final Order of Forfeiture - 2                                         UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     United States v. Ryan S. Hernandez, CR19-259-JCC                       SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
              Case 2:19-cr-00259-JCC Document 56-2 Filed 02/03/21 Page 3 of 3




 1           3.      The United States Department of Justice, the Federal Bureau of
 2 Investigation, and/or their representatives, are authorized to dispose of the electronics as
 3 permitted by governing law.
 4
             IT IS SO ORDERED.
 5
 6
             DATED this               day of February, 2021.
 7
 8
 9
10                                                       THE HON. JOHN C. COUGHENOUR
                                                         UNITED STATES DISTRICT JUDGE
11
12
13
14 Presented by:
15
       /s/ Michelle Jensen
16
     MICHELLE JENSEN
17   Assistant United States Attorney
     United States Attorney’s Office
18
     700 Stewart Street, Suite 5220
19   Seattle, WA 98101
     (206) 553-2619
20
     Michelle.Jensen@usdoj.gov
21
22
23
24
25
26
27
28

      Final Order of Forfeiture - 3                                       UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
      United States v. Ryan S. Hernandez, CR19-259-JCC                     SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
